UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of October 2011 Commission File Number:001-34961 SYSWIN INC. (Translation of registrant’s name into English) 9/F Syswin Building No. 316 Nan Hu Zhong Yuan, Chaoyang District Beijing 100102 The People's Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FXForm 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 18, 2011 Syswin Inc. By: /s/ Kai Li Name: Kai Li Title: Chief Financial Officer EXHIBIT Registrant hereby incorporates into this report on Form 6-K the following exhibit: Exhibit No. Description of Exhibit Press release, dated October 18, 2011, captioned “Syswin Appoints Ray Han as Chief Financial Officer and Xuefei Zhang Joins the Board as Director”
